{¶ 1} For the reasons stated in the dissenting opinions of Justice Cook and Justice Stratton in Wolfe v. Wolfe (2000), 88 Ohio St.3d 246,252-255, I respectfully dissent from the majority interpretation of the interaction of R.C. 3937.31(A), Am.Sub.S.B. No. 267 and R.C. 3937.18
leading to the decision in this case. The changes in statutory law at issue here should have been incorporated into this insurance contract by operation of law, (and by the express language of this policy,) when the policy was renewed on December 20, 2000, not "midterm" and not at arbitrary two-year intervals. To the extent the trial court's decision is consistent with this construction, the judgment of the trial court should be affirmed.